Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 8,024,211) hereafter Cohen in view of Lewis et al. (US 9,990,636) hereafter Lewis.

1. Cohen discloses a method comprising: 
receiving an access feature request from a system requestor (col 18, 35-51, a request is received); 
determining an achievement associated with the system requestor (col 18, 35-51, private qualifications associated with the requestor; see also col 21, 18-col 22, 42); 
evaluating a document type associated with a plurality of documents, the document type reflects an achievement required for one or more data access levels associated with one of the plurality of documents (col 18, 35-51; see also col 16, 37-64, indicates various criteria in lines 17-23 regarding task performers who are allowed to perform the task, which in this example does not include any specific qualification criteria); 
comparing the achievement associated with the document type to the achievement of the system requestor (col 18, 35-51, authorized is a comparison to see if the private qualifications meet the qualification defined in the task creation (see col 16, 37-64); col 19, 1-55, identify and obtain the requested information, and then continues to step 462 to determine whether the indicated recipient of the information is authorized to receive all of the obtained information, such as based on access controls associated with any aspects or elements of the obtained information); 
identifying a document of the plurality of documents in response to the achievement of the system requestor equates or exceeds the achievement associated with the document type of the document, which reflects a successfully completion of the achievement with the system requestor (col 19, 1-55, the determination of whether the indicated recipient is authorized to receive the requested information may be based in part or entirely on private qualifications assigned to the indicated recipient and/or to the task or user whose information was requested. If a potential recipient is searching or browsing for information regarding tasks or users, for example, the potential recipient may not be authorized to receive information regarding those tasks or users having associated private qualifications that do not match the recipient(s) private qualification(s); see also, col 3, 13-31; col 39, 54-col 40, 24); and 
providing the corresponding one or more data access levels to the identified document to the system requestor (col 19, 1-55).
Cohen does not explicitly disclose for accessing a document of a computing system. However, in an analogous art, Lewis discloses secured data access including for accessing a document of a computing system (col 34, 49-col 35, 59, Authorization to access data, to use applications, to perform operations, and so on, may be provided by the security engine 1016 based on a number of attributes related to the authorization request. These attributes, which may define an entitlement, may include the application that the user is utilizing; the principle that is requesting authorization (e.g., a user, a role of the user); and the securable resource).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Cohen with the implementation of Lewis in order to manage the access to resources such as data, services, and applications based on the entitlement of the user and the role of the user (col 34, 49-53).

2. Cohen and Lewis disclose the method of claim 1, further comprising: receiving a change to the achievement required for the access feature request (Cohen, col 6, 25-58); identifying the document having the document type that reflects the successful completion of the changed achievement for the system requestor Cohen, col 21, 18-col 22, 42; and in response to the identified document, providing the corresponding one or more data access levels to the document that reflects the successful completion (Cohen, col 21, 18-col 22, 42).

3. Cohen and Lewis disclose the method of claim 1, further comprising: receiving a change in the achievement associated with the system requestor (Cohen, col 21, 18-col 22, 42); identifying the document having the document type that reflects the successful completion of the changed achievement associated with the system requestor (Cohen, col 21, 18-col 22, 42); and in response to the identified document, providing the corresponding one or more data access levels to the document that reflects the successful completion of the changed achievement associated with the system requestor without changing the document (Cohen, col 21, 18-col 22, 42).

4. Cohen and Lewis disclose the method of claim 1, wherein the achievement is completion of a training by the system requestor (Cohen, figs 15E-F and corresponding text; see also col 37, 63-col 38, 16).

5. Cohen and Lewis disclose the method of claim 1, wherein the one or more data access levels includes editing the document in the computing system (Lewis, col 34, 49-col 35, 59, An activity may relate to data that is stored or managed at a system of the organization or at a third party system (or in some cases, even a customer's systems). An activity relating to data, for instance, may be: the modifying of a customer's record, accessing of a customer's credit card records, or filing of a customer's tax record on the customer's behalf at an agency system).

(Lewis, col 34, 49-col 35, 59).

7. Cohen and Lewis disclose the method of claim 1, wherein the one or more data access levels includes a first ability of the system requestor to only view data in the computing system; a second ability of the system requestor to edit a first subset of data in the computing system; and a third ability of the system requestor to edit a larger, second subset of the data in the computing system (Lewis, col 34, 49-col 35, 59).

Claims 8-14 are similar in scope to claims 1-7 and are rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378.  The examiner can normally be reached on Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439